DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (claims 1 and 3-8) in the reply filed on 1/11/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (US 2020/0257147).
Mitsui discloses (at least in Figs. 15, 19 and 22, and at least in par. [0083]):

    PNG
    media_image1.png
    317
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    451
    media_image3.png
    Greyscale

Claim 1: 	A liquid crystal panel cutting device for cutting a liquid crystal panel 130, the liquid crystal panel comprising an upper plate 120, a lower plate 110 and a liquid crystal interlayer 3 provided between the upper plate and the lower plate, the liquid crystal panel cutting device comprising: 
a first cutter, having two first cutting tools CT (Fig. 15; par. [0083]) that are separated from each other with a distance
a second cutter, having a second cutting tool (i.e. a dicing blade, par. [0083]), and the first cutter and the second cutter are opposite provided and the second cutting tool is located between the first cutting tools (Fig. 15; par. [0083])
wherein the first cutter to cut the upper plate downward along a gravity direction, and the second cutter to cut the lower plate upward in a reverse direction of the gravity direction (Figs 15 and 22; par. [0083])
	Mitsui does not explicitly disclose the first cutter, having two first cutting wheels; and the second cutter, having a second cutting wheel. 
	Instead, Mitsui discloses the first cutter to cut the upper plate 120 to form a counter substrate 121 in the panel 130 having the scribing wheel and the dividing tools, and the second cutter to cut the lower plate 110 to form a drive substrate 111 in the panel 130 having the dicing blade (par. [0083]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsui’s device to have the first cutter having two first cutting wheels and the second cutter having a second cutting wheel. The rational would have been to use a known method or technique to achieve predictable 
	Mitsui further does not explicitly disclose a control member, connecting to the first cutter and the second cutter by signals, to control the first cutter to cut the upper plate downward along a gravity direction, and to control the second cutter to cut the lower plate upward in a reverse direction of the gravity direction.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a control member, connecting to the first cutter and the second cutter by signals, to control the first cutter to cut the upper plate downward along a gravity direction, and to control the second cutter to cut the lower plate upward in a reverse direction of the gravity direction. The rational would have been to use a known method or technique to achieve predictable results. In this case, it would have been obvious to use a known tool, i.e. a control member, to control the cutters to cut the plates to form individual panels.
Claim 3:
	Mitsui does not explicitly disclose wherein the second cutting wheel of the second cutter is fixedly provided between the two first cutting wheels of the first cutter in the horizontal direction.
	However, Mitsui discloses the dicing blade of the second cutter (par. [0083]) is fixed provided between the two first cutting tools CT of the first cutter in the horizontal direction (Figs. 15 and 19) (Examiner notes: a line in the lower plate 110 that is cut by the dicing blade to form an individual drive substrate 121 would form between the two cutting tools CT). 

Claim 4:
	Mitsui does not explicitly disclose wherein the first cutting wheels are separated from each other with 1 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first cutting wheels separated from each other with 1 mm. The rational would have been to use a known method or technique to achieve predictable results; for instance, to control the unnecessary portion NP (Mitsui, Fig. 19) in the upper plate 120 when forming the counter substrates 121.
Claim 5:
	Mitsui does not explicitly disclose wherein the first cutter further includes a wheel pitch adjustment member, and the wheel pitch adjustment member connects to the first cutting wheels and the control member, and the wheel pitch adjustment member adjusts the distance of the first cutting wheels by the control member.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first cutter further included a wheel pitch adjustment member, and the wheel pitch adjustment member connected to the first cutting wheels and the control member, and the wheel pitch adjustment member adjusted 
Claim 6:
	Mitsui does not explicitly disclose a liquid crystal panel sensing member, and the liquid crystal panel sensing member connects the control member by signal, the liquid crystal panel sensing member senses whether there is the liquid crystal panel placed between the first cutter and the second cutter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a liquid crystal panel sensing member, and the liquid crystal panel sensing member connected the control member by signal, the liquid crystal panel sensing member sensed whether the liquid crystal panel placed between the first cutter and the second cutter. The rational would have been to use a known method or technique to achieve predictable results; for instance, to sense/know whether the liquid crystal panel placed between the first cutter and the second cutter to be ready to cut.
Claim 7: 	A method for cutting a liquid crystal panel, which uses a liquid crystal panel cutting device to cut a liquid crystal panel 130, the liquid crystal panel comprising an upper plate 120, a lower plate 110 and a liquid crystal interlayer 3 provided between the upper plate and the lower plate, the liquid crystal panel cutting device comprising a first cutter and a second cutter, the first cutter and the second cutter are opposite provided each other (at least Fig. 15; par. [0083]), and the first cutter has two first cutting tools CT (Fig. 
performing the first cutter to cut the upper plate downward along a gravity direction (Fig. 15)
performing the second cutter to cut the lower plate upward in a reverse direction of the gravity direction, and a notch of the lower plate is located between the two notches of the upper plate (Figs. 15, 19 and 22; par. [0083])
removing a part between the two notches of the upper plate (Fig. 19)
dividing the liquid crystal panel into two liquid crystal panel components according to the notch produced by the second cutter (Fig. 20)
sealing the cutting edges of the two liquid crystal panel components (Fig. 20)

    PNG
    media_image4.png
    360
    594
    media_image4.png
    Greyscale

	Mitsui does not explicitly disclose the first cutter, having two first cutting wheels; and the second cutter, having a second cutting wheel. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsui’s device to have the first cutter having two first cutting wheels and the second cutter having a second cutting wheel. The rational would have been to use a known method or technique to achieve predictable results. In this case, it would have been obvious to use a known tool, i.e. a cutting wheel, to cut the plates to form individual panels.
Claim 8:
	Mitsui does not explicitly disclose a step: sensing whether there is the liquid crystal panel placed between the first cutter and the second cutter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a step: sensing whether there is the liquid crystal panel placed between the first cutter and the second cutter. The rational would have been to use a known method or technique to achieve predictable results; for instance, to sense/know whether the liquid crystal panel placed between the first cutter and the second cutter to be ready to cut.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060285064 (Fig. 4).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- February 12, 2022